Name: Commission Regulation (EEC) No 2261/81 of 5 August 1981 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/20 Official Journal of the European Communities 6. 8 . 81 COMMISSION REGULATION (EEC) No 2261/81 of 5 August 1981 fixing the amount of the subsidy on oil seeds information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2138/81 (3), as amended by Regulation (EEC) No 2213/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2138/81 to the The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 August 198-1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 360 , 31 . 12. 1980, p . 16 . O OJ No L 209, 29 . 7. 1981 , p . 17 . 4) OJ No L 214, 1 . 8 . 1981 , p . 48 . 6 . 8 . 81 Official Journal of the European Communities No L 220/21 ANNEX to the Commission Regulation of 5 August 1981 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading No Description Subsidy ex 12.01 Colza and rape seed 19-416 ex 12.01 Sunflower seed 14-554 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of August 1981 September 1981 October 1981 November 1981 December 1981 January 1982 ex 12.01 Colza and rape seed 16-997 17-791 17-762 17-444 17-511 17-963 ex 12.01 Sunflower seed 14-554 17-284 17-477 18-012 18-547 